Lathrop, J.
The defendant received the plaintiff’s valise on Saturday, not for immediate transportation, but for the convenience of the plaintiff, as the steamboat was not to sail until Monday. The defendant on Saturday entered into no contract with the plaintiff to carry the valise, and by a rule of the defendant, which we consider a reasonable rule, the valise could not be checked until a ticket should be presented. No ticket was presented until Monday, at which time the valise could not be found. On the facts stated, we are of opinion that the liability of the defendant was that of a warehouseman, and not that of a carrier. Judson v. Western Railroad, 4 Allen, 520. Barron v. Eldredge, 100 Mass. 455. Watts v. Boston Lowell & Railroad, 106 Mass. 466.
To entitle the plaintiff to recover against the defendant as a warehouseman, the burden of proof is on her to show that the defendant was guilty of negligence. Willett v. Rich, 142 Mass. *168356. The agreed facts fail to show negligence; and it is expressly stated that the usual precautions were taken. On the agreed facts, therefore, the defendant was entitled to a judgment in its favor. Lamb v. Western Railroad, 7 Allen, 98. Aldrich v. Boston Worcester Railroad, 100 Mass. 31. Roberts v. Gurney, 120 Mass. 33.

Judgment for the defendant.